Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. The Remarks are confined to the Nguyen reference. The previous rejections made in view of Nguyen have been withdrawn. The Remarks do not address any of the Strunfield rejections accordingly the rejections have been maintained.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sturnfield (US 2019/0052109).
With respect to claims 1, and 10 Strunfield teaches a battery pack comprising: a battery module (see cells in Fig. 2 and batteries in Fig. 1); a battery management system (28) configured to control charging and discharging operations of the battery module; a power supply terminal (see + terminal 
With respect to claims 14-15 Strunfield teaches the switch comprises an electronic (see electronic connection to BMS) switch, and wherein the battery pack further comprises a sensor (current sensor voltage sensor or temp sensor paragraph 0025) connected to the electronic 20switch to detect an abnormal situation of the battery module to turn on the electronic switch.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturnfield (US 2019/0052109) in view of Moon et al. (US 20180115178) in view of Nguyen (US 20170310126)
With respect to claim 2 Sturnfield teaches the battery pack however does not teach a constant-voltage power supply that is configured to supply a voltage of the battery module. Moon teaches the known use of a constant-voltage power supply (paragraph 0040) that is configured to supply of the battery module. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sturnfield to include a constant-voltage power supply for the benefit of providing power with differing power needs. Moon does not compare the voltage level of the output with that of the battery module. Nguyen teaches (paragraph 0027) a lower voltage to power load than the battery .
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturnfield (US 2019/0052109) in view of Moon et al. (US 20180115178).
With respect to claim 3 Sturnfield teaches the battery system however does not teach the wakeup of the BMS. Moon teaches waking up according (paragraph 0047) to a start of power being supplied thereto by being connected to the power supply terminal when the switch is turned on. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sturnfield to include the use of a wakeup as seen in Moon for the benefit of reduced power consumption.
With respect to claim 4 Sturnfield teaches the battery system however does not teach the connection of a power converter to the battery pack. Moon teaches a controller (600) for controlling an overall operation of the battery management system; and 25a power converter (see power supply 610) configured to provide driving power (see supplying power to relay controller) of the controller by receiving power from the power supply terminal.  It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sturnfield to include a converter and supplied controller in order to insure the correct power level may be supplied to various connected loads.
With respect to claim 5 Sturnfield as modified by Moon teaches the switch is connected between the power supply terminal (+/- terminal of battery pack) and the power converter, and-26-1179158 wherein the power converter is configured to output driving power (paragraph 0044-0045 Moon) of the controller by receiving the power from the power supply terminal according to the switch being turned on.  
s 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sturnfield (US 2019/0052109) in view of Dulle et al. (US 20160093456) in view of Park (US 20130049649)
With respect to claim 6 Sturnfield teaches the switch may be a relay (paragraph 0021) which is a mechanical switch. Dulle details the known components of a relay wherein the switch comprises a fixed contact member (52) and a movable contact member (54) respectively fixed to different sides of the frame (48 housing). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Strunfield to include such known components of the relay seen in Dulle for the predictable result of reliably switching the circuit on and off mechanically. Dulle does not show an accommodation space. Park teaches the use of an accommodation space (see groove in Fig. 4) in which the battery module is 10accommodated.  It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Sturnfield to use an accommodation space for the benefit of increased durability (see Park 0024)
With respect to claim 7 Dulle teaches the fixed contact member is fixed to the frame by a fixing pin (64A) fastened to the frame (Fig. 6) through a central position of the fixed contact member.  
With respect to claim 9 Park teaches the fixed contact member and the movable contact member are exposed to an accommodation space (see groove in Fig. 4) in which the battery module is accommodated.   
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturnfield (US 2019/0052109) in view of Eom et al. (US 20160351868)
With respect to claim 11 Sturnfield teaches the back pack however does not teach the case. Eom teaches a switch (230) is arranged on an outer surface of the battery module (100) facing the battery management system (201). It would have been obvious to one having ordinary skill in art at the time of the invention to apply the arrangement of Eom to the battery pack of Sturnfield for the benefit of protection of the battery and circuitry (Eom paragraph 0010).

With respect to claim 13 Sturnfield teaches the back pack however does not teach the case. Eom teaches a pack case (see assembly plate and housing) accommodating the battery module, the battery management system, and a switch (203), wherein the switch is arranged on an inner surface (see inside shown in Fig. 1) of the pack case facing the 15battery module. It would have been obvious to one having ordinary skill in art at the time of the invention to apply a case as seen in Eom to the battery of Sturnfield for the benefit of protecting the battery and circuitry from damage.

Allowable Subject Matter

Claim 8 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  Sturnfield as modified by teaches battery pack however does not teach a hinge portion that is thinner than the free end portion or the fixed end portion, and that is configured to allow modification of the free end portion while connecting the 25fixed end portion and the free end portion to each other.  At least this further limitation is not taught or rendered obvious by the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836